DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 08/17/22 in response to the final Office Action mailed 04/18/22.
Status of Claims
2)	Claims 12, 15 and 37 have been amended via the amendment filed 08/17/22.
	The examination has been extended to the elected SEQ ID NO: 10 plus the SEQ ID NO: 64 combination species.
	Claims 12, 13, 15 and 36-38 are pending and are under examination. 
  Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Rejection(s) Withdrawn
5)	The rejection of claim 15 made in paragraph 12(c) of the Office Action mailed 06/02/21 and maintained in paragraph 21 of the Office Action mailed 08/17/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
6)	The rejection of claims 12, 15, 36 and 37 made in paragraph 23 of the Office Action mailed 08/17/22 under 35 U.S.C § 112(a) as failing to comply with the written description requirement is withdrawn in light of Applicants’ amendment to the claims and/or the base claim and the new rejection set forth below to address the claims as amended. 
	Applicants contend that they have amended claim 7 to recite “administering to the human subject a purified protein having (i) at least 90% sequence identity and (ii) 100% sequence similarity with a sequence selected from SEQ ID NO: 2 .... and SEQ ID NO: 88.” Applicants state that the specification defines “sequence similarity” as “the degree with which two polymer sequences (e.g., peptide, polypeptide, nucleic acid, etc.) differ only by conservative and/or semi- conservative amino acid substitutions” and that the specification at page 10 additionally provides clear criteria for determining whether a substitution is conservative or semi-conservative. Applicants assert that the amendment requires the peptides administered within the scope of the claims to have only allowed substitutions of amino acids having similar chemical properties, such as size or charge. Applicants submit that this requirement, coupled with the relatively small degree of sequence divergence of 10% or less from the reference sequences, satisfies the written description requirement. Applicants further state that although the claims encompass 10% non-identity to the reference sequences, no non-similarity is encompassed. Applicants opine that the skilled artisan would expect such variants to retain the conformation and functions of the reference sequences, including oxalate transport-stimulating functions in vivo in a human subject. With these, Applicants submit that the claims satisfy the written description requirement
	Applicants’ arguments have been carefully considered, but are not persuasive. First, there is no pending claim 7 since it has been canceled. Second, non-similarity indeed exists for the additional protein administered in the method of claim 36. Applicants are referred to the new rejection set forth below that addresses the claims as amended currently.
Rejection under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
7)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

8)	Claims 12, 15, 36 and 37 are rejected under 35 U.S.C § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant base claim 12, as amended, is drawn to a method of stimulating oxalate transport in a human subject comprising administering to the human subject a purified protein having at least 90% sequence identity and 100% sequence similarity with SEQ ID NO: 10 as recited broadly. While the purified protein administered in the method of claims 13 and 38 is the one having 100% sequence identity to the elected SEQ ID NO: 10 species, i.e., the protein 318, the variant of SEQ ID NO: 10 administered in the method of claims 12, 15, 36 and 37 is a variant having at least 90% sequence identity to SEQ ID NO: 10. The at least 90% identical protein variant of SEQ ID NO: 64 encompasses non-similarity thereto. The two-protein combination administered in the dependent claim 36 encompasses such variants of both SEQ ID NO: 10 and SEQ ID NO: 64. Thus, each of the administered variants represents a huge genus encompassing numerous structurally divergent protein variant species that have up to 10% sequence non-identity and/or 100% sequence similarity. Clearly, the large number of the encompassed species of variable structure are required to stimulate oxalate transport in vivo in a human subject upon their administration to the human subject by any route that is not limited to rectal, oral and/or injection route(s). However, at the time of the invention, Applicants were not in possession of the variant protein genus and the full scope of method as claimed broadly.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, method of making the claimed invention, level of skill and knowledge in the art, and predictability in the art. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description provision of 35 U.S.C § 112(a) is severable from its enablement provision, and that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of species as claimed with their precise structure correlated with the requisite or intended functions is required.
	In the instant case, the purified protein having at least 90% sequence identity and 100% sequence similarity to SEQ ID NO: 10 that is administered in the claimed method represents a huge genus encompassing a large number of structurally divergent variant species with up to 10% sequence non-identity thereto. The second purified protein administered in the claimed method has at least 90% sequence identity to SEQ ID NO: 64 and thus represents another huge genus encompassing a large number of structurally divergent variant species with up to 10% sequence non-identity thereto. Page 11 of the as-filed specification states that the term ‘sequence similarity’ refers to the degree with which two polypeptide sequences differ by conservative and/or semi-conservative amino acid substitutions. Any gaps in aligned sequences are treated as mismatches at that position for the purpose of calculating. Thus, the up to 10% non-identical protein variant species of SEQ ID NO: 10 encompassed within the huge genus contain numerous conservative and/or semi-conservative amino acid substitutions. The up to 10% non-identical protein variant species of SEQ ID NO: 64 are permitted to have non-conservative amino modifications including additions, deletions, insertions, substitutions and combinations thereof. Said variant species within the variant genus are required to retain the in vivo oxalate transport-stimulating function of the unmodified SEQ ID NO: 10 and/or the unmodified SEQ ID NO: 64 upon their administration to a human subject. A sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of species defined by structure, falling within the scope of the genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.  The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A ‘representative number of species’ means that the species which are adequately described are representative of the entire variant genus. When there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. ‘When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus’. Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) (Emphasis added). Accordingly, adequate written description of a genus cannot be achieved in the absence of disclosure of a representative number of up to 10% non-identical variant species within the structurally variable broad genus, each having the requisite oxalate transport-stimulating function in vivo in a human subject. In the instant case, the structure of a representative number of such species within the recited broad genus has not been correlated with the requisite oxalate transport-stimulating in vivo function in a human subject.   
	With regard to a method of administration to stimulate oxalate transport in vivo in a human subject, the instant specification discloses the following. First, there is no evidence in the as-filed specification showing that at the time of the invention Applicants were in possession of a method of stimulating oxalate transport in a human subject comprising administering one or more up to 90% identical and 100% similar variant species of SEQ ID NO: 10 of a defined structure and/or up to 90% identical variant species of SEQ ID NO: 64 of a defined structure. Second, the specification states that an encapsulated freeze-dried preparation of lysate upon oral administration to hyperoxaluric rats led to induction of distal colonic oxalate secretion. See for example, the last full sentence of page 38. A cultured conditioned medium (CM) composition of the OxB ATCC strain of Oxalobacter formigenes (Of) containing various plural Of-derived factors therein, after being subjected to selective ultrafiltration using 10- and 30-kDa cutoff spin columns and upon rectal administration to primary hyperoxaluric type or PH1 mice (which have significant hyperoxalemia and hyperoxaluria), reduced (>32.5%) urinary oxalate excretion and stimulated (>42%) distal colonic oxalate secretion. This is stated as reflecting the in vivo retention of biologic activity and the therapeutic potential of these plural Of-derived factors. See for example, paragraph bridging pages 13 and 14; lines 4-10 of page 14; and first full paragraph of page 33 of the as-filed specification. The Of CM that is treated with heat, pepsin, and the PKA inhibitor H89 or DIDS completely abolished the oxalate uptake-stimulating bioactivity in vitro (see bottom of page 13 of the as-filed specification) indicating that such heat-, pepsin- and PKA inhibitor-treated Of CM would not be expected to stimulate oxalate transport in vivo if administered to a subject. However, these showings are insufficient to satisfy the written description provisions of 35 U.S.C 112(a) of the invention as claimed broadly. Page 36 of the as-filed specification refers to what appears to be a plan to administer rectally, orally or both, the purified Of Sel1 proteins individually or in different combinations to PH1 mice in order to evaluate their in vivo effects. Page 38 of the as-filed specification speculates that it is ‘possible’ that oral administration of CM or the purified factors ‘might’ promote significant stimulation of net oxalate secretion in both small and large intestines, thereby ‘potentially’ leading to normalization or greater reduction in plasma and urinary oxalate levels in PH1 mice compared to rectal CM. These are mere plans or wishes of Applicants, which are insufficient to show possession of the claimed method that requires stimulation of oxalate transport in vivo in a human subject upon administration, by any route, of the structurally variable up to 10% non-identical and 100% similar variant species of the purified 318 protein of SQ ID NO: 10, with or without up to 10% non-identical variant species of the purified protein of SQ ID NO: 64.  Clearly, Applicants did not have possession of, or did not reduce to practice, the entire variant protein genus and the full scope of the method as claimed at the time of the invention.  
	The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. The facts of AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function. Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A. Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues. The basis of unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering. For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established structure-function correlation. 
	In the instant case, as set forth supra, the purified, up to 10% non-identical and 100% similar variants of SEQ ID NO: 10 and up to 10% non-identical variants of SEQ ID NO: 64 that are administered in the claimed method include a large number of structurally divergent variant species having numerous modifications. While the modifications within the at least 90% identical species of SEQ ID NO: 10 are conservative and/or semiconservative amino acid substitutions, the modifications comprised within the at least 90% identical species of SEQ ID NO: 64 include deletions, additions, substitutions, insertions and combinations thereof anywhere along its length. The capacity of such variant species to possess or retain the oxalate transport-stimulating in vivo function(s) of the native unmodified protein species was neither predictable, nor was it established within the instant application at the time of the invention. This is important because the art reflects unpredictability as to which amino acids in a specific protein or a polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence. While it is known in the art that variation in one or more amino acids is possible in a given protein or sequence, the exact position within its amino acid sequence where replacements or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional competence, is not certain or predictable. A random replacement affecting specific amino acid positions that are critical, for example, to the three-dimensional conformational structure and to a specific property of the protein or polypeptide, would result in a protein or polypeptide that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. Even with conservative amino acid substitutions within a protein, the art documents functional unpredictability. For example, Lazar et al. (Mol. Cellular Biol. 8: 1247-1252, 1988, of record) demonstrated that a substitution of the Leu residue with a conservative amino acid residue such as, Ile or His, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251. Given this art-recognized functional unpredictability and the lack of structure-function correlation for the entire variant genus in the instant case, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the claimed genus of protein variants, each having the requisite oxalate transport-stimulating function(s) in vivo in a human subject. The specific domains or regions, or the specific linear and/or conformational epitopes within SEQ ID NO: 10 and/ SEQ ID NO: 64 that are required for and correlated with the oxalate transport-stimulating function(s) in vivo in a human subject are not disclosed, without which one of skill in the art cannot envision or produce at least 90% identical variant species of SEQ ID NO: 10 and/or SEQ ID NO: 64 that retain such domains, regions, or epitopes intact and also retain the required oxalate transport-stimulating functions in vivo in a human subject. A convincing structure-function correlation for each of the entire variant genus is lacking.
	The orally or rectally administered unmodified SEQ ID NO: 10 to PH1 mice or hyperoxaluric rats is not representative of the entire variable genus of up to 10% non-identical variants of SEQ ID NO: 10 and/or up to 10% non-identical variants of SEQ ID NO: 64 administered to a human subject. From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of said variant species of the recited broad genus, which genus, upon administration to a human subject as recited, stimulates the required oxalate transport in vivo in the human subject absent a concrete structure-function correlation. The specification does not disclose which amino acids within the SEQ ID NO: 10 should be changed, varied, substituted, deleted or mutated such that the sequence species would retain the requisite oxalate transport-stimulating functions in vivo in a human subject. At the time of filing, there was no predictability that varying or modifying SEQ ID NO: 10 to have the encompassed 10% non-identity to SEQ ID NO: 10 would yield SLR variant species that would retain the conformation and functions of unmodified SEQ ID NO: 10 and would exert the requisite oxalate transport-stimulating functions in vivo in a human subject. Even if one produced up to 10% non-identical variants of SEQ ID NO: 10 and/or SEQ ID NO: 64 falling within the scope of the instant claims, skilled artisans would not have known which structurally variable protein species having the permitted amino acid modifications anywhere along their length would retain the requisite oxalate transport-stimulating biologic functions of SEQ ID NO: 10 and/or SEQ ID NO: 64 in vivo without empirically testing each variant species.  
	The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public.  What is claimed by the patent application must be the same as what is disclosed in the specification …….” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120-121 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims ….. that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349. Species must be adequately described and must fairly represent the variation within the entire genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant moiety genus and the full scope of the claimed invention at the time of filing. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Conclusion
9)	No claims are allowed. With regard to the elected protein sequence species, claims 13 and 38 are objected to for depending form a rejected claim. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. EST. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


October, 2022